Richardson, Judge:
The appeals for reappraisement listed in schedule “A,” attached hereto and made a part hereof, have been submitted for decision on the following stipulation of counsel for the respective parties:
IT IS STIPULATED AND AGREED, subject to the approval of the court, that the merchandise and the issues in the reappraisement appeals enumerated in Schedule A, attached hereto and made a part hereof, are the same in all material respects as in F. W. Myers & Co. Inc. v. United States, 38 Cust. Ct. 569, Reap. Dec. 8729, and that the record in said case may be incorporated herein.
IT IS FURTHER STIPULATED that the prices at the time of exportation of the instant merchandise to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, were the entered values, and that there was no higher export value for such or similar merchandise.
IT IS FURTHER STIPULATED that these cases may be submitted upon this stipulation.
On the agreed facts I find the foreign value, as that value is defined in 19 U. S. C. section 1402 (c) (§ 402 (c) of the Tariff Act of 1930), to be the proper basis for the determination of the value of the merchandise here involved, and that such value is the entered value.
Judgment will be rendered accordingly.